IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                       May 3, 2016 Session

            STATE OF TENNESSEE v. JOSHUA ANDREW MANSFIELD

                    Appeal from the Circuit Court for Haywood County
                           No. 7332    Clayburn Peeples, Judge


                   No. W2015-01663-CCA-R3-CD - Filed June 22, 2016


The Defendant-Appellant, Joshua Andrew Mansfield, entered a guilty plea to possession
of marijuana with intent to sell or deliver in exchange for a sentence of one year of
incarceration at thirty percent release eligibility and a $2,000 fine. As a condition of his
plea, Mansfield reserved a certified question of law challenging the denial of his motion
to suppress, which alleged that he was unconstitutionally seized and detained. Following
our review, we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ALAN E. GLENN, JJ., joined.

Claiborne H. Ferguson, Memphis, Tennessee (at trial and on appeal); and Steven E.
Farese, Sr., Ashland, Mississippi (at trial), for the Defendant-Appellant, Joshua Andrew
Mansfield.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Garry G. Brown, District Attorney General; Mark Hazelwood and Hillary Lawler
Parham, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                              OPINION

        On July 21, 2014, Deputy Omar Jundi, an officer of the Fayette County Sheriff‟s
Department and the West Tennessee Violent Crime and Drug Task Force, initiated a
traffic stop in Haywood County on a red Ford Mustang with Texas license plates driven
by Mansfield.1 In a subsequent search of the vehicle, approximately six pounds of
        1
             We acknowledge that we do not use titles when referring to every witness. We intend no
disrespect in doing so. Judge John Everett Williams believes that referring to witnesses without proper
titles is disrespectful even though none is intended. He would prefer that every adult witness be referred
marijuana was discovered inside a duffel bag in the trunk. Based on this discovery,
Mansfield was arrested and charged with one count of possession of marijuana with
intent to sell or deliver. See T.C.A. § 39-14-417. Mansfield filed a motion to suppress
all evidence obtained from the traffic stop, arguing that Deputy Jundi unlawfully seized
and detained him without reasonable suspicion.

       At the suppression hearing, Deputy Jundi testified that on July 21, 2014, he was
traveling eastbound in the right lane of Interstate 40 (I-40) at approximately 70 miles per
hour when he was “cut off” by Mansfield‟s red Ford Mustang near mile marker 46.
Deputy Jundi stated, “the red Mustang just put their turn signal [on] and immediately
changed lanes in front of me where I had to push my brake.” He emphasized that there
was no pause between the turn signal and lane change and that Mansfield did not check
the right lane of traffic before merging. Deputy Jundi subsequently initiated a traffic stop
based on an improper lane change.

       On cross-examination, Deputy Jundi testified that the first time he saw
Mansfield‟s vehicle was when Mansfield cut him off in the right lane. However, upon
reviewing his testimony from Mansfield‟s preliminary hearing, he clarified that he first
saw Mansfield‟s vehicle passing him in the left lane. When pressed, he later admitted
that he observed Mansfield switch from the right lane to the left lane when he pulled onto
the interstate prior to Mansfield cutting him off in the right lane. He conceded that he
would have had to have been traveling behind Mansfield in the right lane at some point in
time but denied that he was following Mansfield. He noted that there was no video of
what occurred prior to the traffic stop because his dashboard video camera had been
broken and under repair for several months. When Deputy Jundi was asked whether he
had to “tap,” “slam,” or “stand on” his brakes when Mansfield merged in front of him, he
responded, “I pushed my brakes.” He further testified that there had been prior occasions
where he had pushed his brakes when another vehicle merged into traffic and that he
“possibly” stopped those vehicles for an improper lane change as well.

        Deputy Jundi explained that during the stop, he chose to extend his investigation
of Mansfield further after observing Mansfield‟s “overly nervous behavior.” He noted
that “[Mansfield‟s] hands were shaking,” which was consistent with the video recording
of the stop taken from Deputy Jundi‟s body camera. The recording, which was played in
its entirety at the suppression hearing, showed that Deputy Jundi approached Mansfield‟s
vehicle and asked for Mansfield‟s driver‟s license and registration, which Mansfield
produced. Deputy Jundi told Mansfield that he pulled him over “[be]cause [Mansfield]
kind of literally cut across right in front of [him] and [he] had to slam on [his] brakes.”
As Mansfield started to respond, Deputy Jundi continued, “I mean, I was in the slow lane


to as Mr. or Mrs. or by his or her proper title.
                                                   -2-
and you went to the fast lane and then all [of] the sudden you come back into the slow
lane.” Mansfield responded that he changed lanes to get away from an abandoned
vehicle on the side of the road. Deputy Jundi then questioned Mansfield about where he
was going and how long he planned to stay. Mansfield responded that he was going to
Virginia to visit his mother for “hopefully a week” and handed Deputy Jundi his proof of
insurance.

        Deputy Jundi then asked Mansfield several times about his criminal record, and
Mansfield responded each time that his record was clean. Deputy Jundi also asked if
Mansfield had anything illegal in the car or “anything [his] dog would alert [him] to,” and
Mansfield consistently responded, “No, sir.” Deputy Jundi asked Mansfield to step
outside of the vehicle and stated aloud that Mansfield was shaking. When he asked
Mansfield why he was shaking, Mansfield said that he had been driving since 3:00 a.m.
and had been drinking Mountain Dew. Deputy Jundi continued to question him about his
record, and Mansfield eventually disclosed that he had two convictions for driving while
intoxicated, the most recent from five years prior. Deputy Jundi asked again if Mansfield
had anything illegal for “personal use” inside his vehicle, and Mansfield replied, “No,
sir.” Deputy Jundi then asked if he could run his dog around the vehicle and before
Mansfield responded, Deputy Jundi added, “Here‟s the deal, brother, let‟s save you and
myself the trouble. If there‟s anything in there – personal use for you, [I‟ll] let you smash
it and you‟ll be going on your way.”

        At that point, slightly under three minutes after Deputy Jundi approached his
vehicle, Mansfield admitted that he “ha[d] one little roach” located in the ashtray. After
Mansfield answered twice that there was no additional contraband in the vehicle, Deputy
Jundi called for backup and another officer arrived around two minutes later. Deputy
Jundi then presented Mansfield with a consent to search form, asked him to read and sign
it, and offered to answer any questions. Deputy Jundi again asked Mansfield how long
he was going to be in Virginia, and Mansfield responded consistently, “one week.”
Three officers then searched Mansfield‟s vehicle and located a marijuana roach inside of
the ashtray. Approximately three and half minutes into the search, the officers also found
a black duffel bag in Mansfield‟s trunk that contained several pounds of marijuana inside
clear, vacuum-sealed bags. At that point, Mansfield was handcuffed and read his
Miranda rights.

        When testifying about the stop, Deputy Jundi initially stated that he did not have
consent to search Mansfield‟s vehicle but that he had probable cause to search based on
Mansfield‟s admission that there was a small joint in the ashtray of his vehicle. He
clarified on cross-examination that he did in fact have Mansfield sign a consent form.
Deputy Jundi further testified that Mansfield first stated that he was traveling to Virginia
for ten days but later said that he was going for seven days and that this inconsistency
                                             -3-
made him suspicious of Mansfield. However, he did not know that this testimony was
inconsistent with the video evidence. Deputy Jundi agreed that the initial traffic stop
turned into an investigative stop and that the only reason he took his investigation of
Mansfield further was because Mansfield was nervous. He also agreed that he could
have run his dog around Mansfield‟s car without Mansfield‟s permission but denied that
he asked for permission in order to threaten Mansfield into consenting to a search.

        On cross-examination, Deputy Jundi confirmed that there was an abandoned car
on the side of the road at the time of the stop and that Mansfield had told him that he
switched lanes in order to avoid the car. He further agreed that he could have written
Mansfield a ticket for the traffic violation at the point in time that he asked Mansfield to
step out of his vehicle but chose to continue questioning Mansfield instead. Deputy Jundi
admitted that his job was focused on drug interdiction and other criminal activity and that
it was not his job to issue traffic tickets. However, he denied that he issued warning
tickets for traffic violations only when the search of a vehicle turned up no contraband.
Deputy Jundi noted that he did not write Mansfield‟s warning ticket until after Mansfield
had been arrested for the possession of drugs. He said that he gave Mansfield a warning
instead of an actual citation because “[he] didn‟t want to add more violations and more
tickets than [Mansfield] already had.” He agreed that Mansfield was cooperative and
gave him all of the information he asked for.

        Mansfield, testifying on his own behalf, explained that on July 21, 2014, he was
driving eastbound on I-40 in the left lane behind three other vehicles when he noticed
Deputy Jundi‟s vehicle sitting still in the median less than a mile ahead. Once he had
driven a half mile past Deputy Jundi‟s vehicle, he noticed the vehicle pull onto the
interstate. He then switched into the right lane and watched the vehicle in his rearview
mirror. Mansfield noted that the vehicle first pulled onto the left lane but eventually
moved over behind him and rode his bumper in the right lane. He noticed a white car
broken down on the right side of the interstate, and he used his turn signal and merged
into the left lane. A few seconds after he passed the car, Mansfield used his turn signal
again, “looked over” and determined that “[i]t was clean,” and merged back over into the
right lane. Mansfield testified that he never cut off Deputy Jundi when he merged back
into the right lane. Regarding the stop, Mansfield testified that he was compliant with
Deputy Jundi and that he was “[n]ot overly nervous.” However, he noted that he had
been drinking Mountain Dew and felt like he was “being stalked” and “treated unfairly.”
He further stated that he only admitted that he had a marijuana roach in his vehicle
because “[Deputy Jundi] told me that he was going to run his dog around my vehicle and
it would be better – if I was upfront and honest[,] he would let me go.” Based upon
Deputy Jundi‟s statements, Mansfield agreed to the search of his vehicle.



                                            -4-
       After reviewing the video evidence and hearing arguments from counsel, the trial
court denied Mansfield‟s motion to suppress. Mansfield subsequently entered a
negotiated guilty plea on August 17, 2015, and, pursuant to Tennessee Rule of Criminal
Procedure 37(b)(2), he properly reserved the following certified question of law for our
review:

       Did the Court err in not granting Defendant‟s Motion to Suppress based on
       the initial stop and seizure (i.e., turning on the blue lights), and the
       continued detention and search, not being supported by reasonable
       articulable suspicion or probable cause for the stop, searches and/or
       seizures[?] This is a dispositive question because if the stop and/or seizure
       was invalid, all evidence of the possession of marijuana would be
       suppressed and the State would have no evidence to proceed on a
       prosecution of its case. The conviction would be invalid.

A timely notice of appeal was filed on August 24, 2015.

                                        ANALYSIS

        On appeal, Mansfield contends that the trial court improperly denied his motion to
suppress. Specifically, he argues that Deputy Jundi lacked reasonable suspicion to
initiate a stop of his vehicle. He further contends that the continued detention of his
vehicle exceeded the purported scope of the stop in violation of his constitutional rights.

       The standard of review applicable to suppression issues involves a mixed question
of law and fact. State v. Garcia, 123 S.W.3d 335, 342 (Tenn. 2003). “A trial court‟s
findings of fact in a suppression hearing will be upheld unless the evidence preponderates
otherwise.” State v. Williams, 185 S.W.3d 311, 314 (Tenn. 2006) (citing State v. Odom,
928 S.W.2d 18, 23 (Tenn. 1996)). The Tennessee Supreme Court explained this
standard:

       Questions of credibility of the witnesses, the weight and value of the
       evidence, and resolution of conflicts in the evidence are matters entrusted to
       the trial judge as the trier of fact. The party prevailing in the trial court is
       entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence. So long as the greater weight of the
       evidence supports the trial court‟s findings, those findings shall be upheld.

Odom, 928 S.W.2d at 23. However, this court‟s review of a trial court‟s application of
the law to the facts is de novo with no presumption of correctness. State v. Walton, 41
                                             -5-
S.W.3d 75, 81 (Tenn. 2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn.
1999)). The defendant bears the burden of showing that the evidence preponderates
against the trial court‟s findings. Odom, 928 S.W.2d at 23; State v. Yeargan, 958 S.W.2d
626, 629 (Tenn. 1997).

        A. Validity of the Traffic Stop. First, Mansfield challenges the validity of
Deputy Jundi‟s initial stop of his vehicle. Specifically, he argues that the traffic stop
initiated by Deputy Jundi was pretextual because he did not violate any traffic laws. In
support, he emphasizes that Deputy Jundi conceded that Mansfield used his turn signal
when he changed lanes and that Deputy Jundi was a drug task force officer whose job
duties did not generally include writing traffic tickets. The State responds that the seizure
was proper because Deputy Jundi had probable cause to initiate a traffic stop after
observing Mansfield commit a traffic offense.

       Both the Fourth Amendment to the United States Constitution and article I, section
7 of the Tennessee Constitution protect citizens from unreasonable searches and seizures.
See U.S. Const. amend. IV; Tenn. Const. art. 1, § 7. A warrantless search or seizure is
presumed unreasonable and evidence obtained as a result will be suppressed “unless the
prosecution demonstrates by a preponderance of the evidence that the search or seizure
was conducted pursuant to one of the narrowly defined exceptions to the warrant
requirement.” Yeargan, 958 S.W.2d at 629 (citing Coolidge v. New Hampshire, 403 U.S.
443, 454-55 (1971)). The State bears the burden of proving that one of the exceptions to
the warrant requirement exists. State v. Berrios, 235 S.W.3d 99, 105 (Tenn. 2007) (citing
Yeargan, 958 S.W.2d at 629).

        In the context of a traffic stop, the Tennessee Supreme Court recently confirmed
that “a police officer‟s traffic stop of a motorist will pass constitutional muster if the
officer has „probable cause‟ to believe that the motorist has committed a traffic offense.”
State v. Smith, 484 S.W.3d 393, 400 (Tenn. 2016) (citing State v. Vineyard, 958 S.W.2d
730, 736 (Tenn.1997) (holding that officers‟ observation of a defendant‟s violations of
traffic laws created probable cause to stop defendant)); see also United States v. Barry, 98
F.3d 373, 376 (8th Cir. 1996) (recognizing that even minor traffic violations create
probable cause to stop the driver); Berrios, 235 S.W.3d at 105 (recognizing that, “[a]s a
general rule, if the police have probable cause to believe a traffic violation has occurred,
the stop is constitutionally reasonable” (citing Whren v. United States, 517 U.S. 806, 810
(1996))). “Articulating precisely what ... „probable cause‟ mean[s] is not possible.”
Ornelas v. United States, 517 U.S. 690, 695 (1996). Instead, “probable cause is a
„practical, nontechnical‟ concept.” Smith, 484 S.W.3d at 400 (quoting State v. Jacumin,
778 S.W.2d 430, 432 (Tenn. 1989) (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983))).
Moreover, “probable cause exists when „at the time of the [seizure], the facts and
circumstances within the knowledge of the officers, and of which they had reasonably
                                             -6-
trustworthy information, are sufficient to warrant a prudent person in believing that the
defendant had committed or was committing an offense.‟” State v. Dotson, 450 S.W.3d
1, 50 (Tenn. 2014) (quoting State v. Echols, 382 S.W.3d 266, 277-78 (Tenn. 2012).

       The traffic stop in the present case stems from an improper lane change. In
relevant part, Code section 55-8-143, which governs the procedures for proper lane
changes, states,

       (a) Every driver who intends to start, stop or turn, or partly turn from a
       direct line, shall first see that that movement can be made in safety, and
       whenever the operation of any other vehicle may be affected by such
       movement, shall give a signal required in this section, plainly visible to the
       driver of the other vehicle of the intention to make such movement.

              ....

       (c) These signals shall be given continuously for a distance of at least fifty
       feet (50‟) before stopping, turning, partly turning, or materially altering the
       course of the vehicle.

T.C.A. § 55-8-143(a), (c). In finding that the stop was lawful, the trial court credited the
testimony of Deputy Jundi that he pulled Mansfield over after he observed Mansfield
commit a violation of section 55-8-143. Though the court noted various inconsistent
statements by Deputy Jundi regarding when and where he first observed Mansfield‟s
vehicle, the trial court found these inconsistencies to be inconsequential.

        Upon review, we conclude that the evidence does not preponderate against the
trial court‟s findings. Here, Deputy Jundi, whose testimony the trial court credited, stated
that Mansfield simultaneously activated his turn signal and merged into the right lane
without checking if the right lane of traffic was clear, causing Deputy Jundi to push his
brakes to avoid coming too close to Mansfield‟s vehicle. This testimony is corroborated
by the video evidence, in which Deputy Jundi stated that he pulled Mansfield over
“[be]cause [Mansfield] kind of literally cut across right in front of [him] and [he] had to
slam on [his] brakes.” Though Mansfield disputes that a traffic offense occurred, his
testimony was discredited by the trial court. Because the record supports that a traffic
violation occurred, Deputy Jundi had probable cause to initiate a stop. See Vineyard, 958
S.W.2d at 736; see also United States v. Pittman, 816 F.3d 419, 423-24 (6th Cir. 2016)
(holding that the violation of section 55-8-143 provided law enforcement officers
sufficient reasonable suspicion to support a traffic stop, where the defendant driver made
a left-hand turn without signaling, causing other vehicle to have to brake as a result).
Although Mansfield contends that the stop was pretextual, the existence of probable
                                             -7-
cause rendered the stop lawful irrespective of Deputy‟s Jundi‟s subjective motives. See
Vineyard, 958 S.W.2d at 735-36 (holding that an officer‟s observation of a traffic
violation provided probable cause to initiative a traffic stop “without regard to the
subjective motivations” of the officer); see also State v. Antoinette Feaster, No. M2009-
01284-CCA-R3-CD, 2010 WL 2852284, at *4 (Tenn. Crim. App. July 21, 2010) (citing
Whren, 517 U.S. at 813-17; Vineyard, 958 S.W.2d at 734-35) (“If the officer has
probable cause to believe that a violation of the traffic code has occurred, the seizure will
be upheld even if the stop is a complete pretext for the officer‟s subjective motivations in
making the stop.”). Accordingly, Mansfield is not entitled to relief.

        B. Length of the Detention. Next, Mansfield argues that Deputy Jundi‟s
“continued detention and search [of Mansfield‟s vehicle] exceeded the purported scope of
the stop and was therefore in violation of Mansfield‟s constitutional rights.” In analyzing
this issue, we note that a traffic stop is an investigative stop; therefore, an officer‟s
actions must be “reasonably related in scope to the circumstances which justified the
interference in the first place.” Terry v. Ohio, 392 U.S. 1, 20 (1968). Furthermore, the
detention “must be temporary and last no longer than necessary to effectuate the purpose
of the stop.” Florida v. Royer, 460 U.S. 491, 500 (1983); see also State v. England, 19
S.W.3d 762, 767-68 (Tenn. 200). “[T]he proper inquiry is whether during the detention,
the police diligently pursued a means of investigation that was likely to confirm or dispel
their suspicions quickly.” State v. Simpson, 968 S.W.2d 776, 783 (Tenn. 1998) (citation
omitted). “[N]o hard-and-fast time limit exists beyond which a detention is automatically
considered too long, and, thereby unreasonable.” State v. Justin Paul Bruce, No. E2004-
02325-CCA-R3-CD, 2005 WL 2007215, at *4-5 (Tenn. Crim. App. Aug. 22, 2005).

        A police officer making a constitutionally permissible traffic stop must not
prolong the stop for longer than necessary to process the traffic violation without having
a reasonable suspicion of other criminal activity sufficient to warrant prolonging the stop.
State v. Harris, 280 S.W.3d 832, 842 (Tenn. Crim. App. 2008) (citing State v. Walker, 12
S.W.3d 460, 464 (Tenn. 2000)). “If the time, manner or scope of the investigation
exceeds the proper parameters,” a constitutionally permissible stop may be transformed
into an impermissible stop. State v. Troxell, 78 S.W.3d 866, 871 (Tenn. 2002); see also
Antoinette Feaster, 2010 WL 2852284, at *6 (“A detention can lose its lawful character if
it extends beyond the time reasonably necessary to effect its initial purpose.”). However,
this Court has previously held that “requests for driver‟s licenses and vehicle registration
documents, inquiries concerning travel plans and vehicle ownership, computer checks,
and the issuance of citations are investigative methods or activities consistent with the
lawful scope of any traffic stop.” State v. Gonzalo Moran Garcia, No. M2000-01760-
CCA-R3-CD, 2002 WL 242358, at *21 (Tenn. Crim. App. Feb. 20, 2002) (citing United
States v. West, 219 F.3d 1171, 1176 (10th Cir. 2000); United States v. Hill, 195 F.3d 258,

                                             -8-
268 (6th Cir. 1999); United States v. Lyton, 161 F.3d 1168, 1170 (8th Cir. 1998)), rev‟d
on other grounds by State v. Garcia, 123 S.W.3d 335 (Tenn. 2003).

        On appeal, Mansfield contends that he was visibly calm in the recording of the
traffic stop and that nothing otherwise supported his continued detention. In rejecting
this assertion, the trial court determined that the traffic stop was not unreasonably
extended by Deputy Jundi‟s questioning of Mansfield, and the evidence does not
preponderate against this finding. Here, Deputy Jundi had probable cause to stop
Mansfield based on a traffic violation. Given that the stop was lawful, it was permissible
for Deputy Jundi to request that Mansfield step outside of his vehicle and to briefly
question him about matters unrelated to the traffic stop “so long as those inquiries [did]
not measurably extend the duration of the stop.” Berrios, 235 S.W.3d at 107 (citing
Pennsylvania v. Mimms, 434 U.S. 106, 109-11 (1997)); see also State v. Donaldson, 380
S.W.3d 86, 94 n.7 (Tenn. 2012) (citing Muehler v. Mena, 544 U.S. 93, 100-01 (2005)).
Here, Deputy Jundi questioned Mansfield for approximately two and a half minutes
before Mansfield admitted to having marijuana in his vehicle. Moreover, the duration of
the stop in its entirety prior to the discovery of additional contraband in the trunk of
Mansfield‟s vehicle was slightly over twelve minutes. Given the brevity of the stop and
the fact that Deputy Jundi‟s actions were not beyond the scope of what the law permits,
we conclude that Deputy Jundi did not unreasonably detain Mansfield. Accordingly, he
is not entitled to relief.

                                    CONCLUSION

       Based on the above authority and analysis, the judgment of the trial court is
affirmed.



                                                 _________________________________
                                                 CAMILLE R. McMULLEN, JUDGE




                                           -9-